Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Applicant’s prior specifications (15431731, 13952273, 13938178, 61708183, 12850826, and 61231951) fails to disclose 
multiply any determined first awards for the first poker game with the bonus multiplier, if any; 
increase the credit amount in memory based on the multiplied first awards; 
receive a signal on the gaming device to initiate a second poker game, the signal indicating a wager amount, where the credit amount is reduced by the wager amount; 
select a plurality of cards to present in the card positions of the second poker game to form a poker hand; 
display a result of the second poker game on the display; 
evaluate the poker hand of the second poker game to determine second awards associated with the second poker game; 
multiply any determined second awards for the second poker game with the bonus multiplier, if any.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a method which are is a statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception.


Claims 19-20 recite the limitations as discussed above and additional limitations of randomly rolling the at least one die to generate a second dice value outcome; ending the bonus dice feature when the second dice value outcome is associated with the 

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

Similarly to a person interacting with a computer for anonymous online shopping, the claims recite a person 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 

-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The gaming device is used implement the game in a computer embodiment and therefore not used in a meaningful way. There is 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recite the additional limitations of a gaming device comprising a display, user interface, memory, a wager acceptor and a processor. Saffari (US 2003/0050111) discloses (paragraph 2) “A general type of conventional gaming machine has been provided with a display unit that is capable of generating video images, a value-input device, and a controller with a memory and a processor that controls the overall operation of the gaming machine. The controller was programmed to allow a person to make a wager, to cause video images to be generated on the display unit, to determine an outcome of the game, and to determine a value payout associated with the outcome of the game. The conventional gaming machine was programmed to display video images representing a game, which included a number of user-selectable games including video poker, video blackjack, video slots, video keno and video bingo.” The value input device in a wager acceptor that accepts a physical item associated with a currency value (see Saffari, paragraphs 3-4). As evidenced by Safari, the components of a gaming device comprising: a display, user interface, 

Dependent claims 2-9, 11-18, 20 describe how the dice are used as a multiplier and what the triggering condition is. These limitations further recite how the wagering game is played according rules. The do not include additional elements that amount to significantly more than an abstract idea. 

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification fails to teach that
multiply any determined first awards for the first poker game with the bonus multiplier, if any; 

receive a signal on the gaming device to initiate a second poker game, the signal indicating a wager amount, where the credit amount is reduced by the wager amount; 
select a plurality of cards to present in the card positions of the second poker game to form a poker hand; 
display a result of the second poker game on the display; 
evaluate the poker hand of the second poker game to determine second awards associated with the second poker game; 
multiply any determined second awards for the second poker game with the bonus multiplier, if any.

Applicant’s Figs. 2a-6 and the related description discloses that multipliers are applied for subsequent poker game and therefore fails to teach multiply any determined first awards for the first poker game with the bonus multiplier, if any and multiply any determined second awards for the second poker game with the bonus multiplier.
Applicant’s specification (paragraphs 7, 33, 41 of, 60 the publication) discloses that a multiplier may be applied to multiple hand of cards. However the multiple poker hands are directed to a single game (as illustrated in Fig. 7E and described in paragraphs 33, 41, 59-63). There is no second poker game that is initiated based on a signal indicating a wager amount, where the credit amount is reduced by the wager amount. 
Therefore Applicant’s specification fails to teach each of the combined limitations.

Claims 2-9 are rejected by dependency. Claims 10-20 incorporate similar limitations as discussed above and is rejected for the same reasons as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art Webb (US 2003/0071417) discloses, 
a gaming device (Fig. 1) comprising:
a display (12 in Fig. 1); 
a user interface (Figs. 2-3);
 a memory configured to store a credit amount (inherent for processor 16 in Fig. 1); 
a wager acceptor structured to receive a physical item associated with a currency value (14 in Fig. 1); and 
a processor (160) in Fig. 1) operable to: 
receive a signal from the wager acceptor indicating receipt of a physical item associated with a currency value; increase the credit amount in memory based upon the received signal from the wager acceptor (inherent to receive wager from the player through wager interface 14 of Fig. 1, paragraph 8); 

determine if a dice feature is randomly triggered (randomly determined based on a qualified result or criteria, paragraphs 13, 15, 28-30);
randomly roll at least one die to generate a dice value outcome when the bonus dice feature is triggered (paragraphs 15, 30); 
associate the dice value outcome, if any, with a bonus multiplier (abstract, paragraphs 8-11, 16, 29-32); 
display a result of the first poker game on the display; evaluate the poker hand for the first poker game to determine first awards associated with the first poker game (paragraphs 24-28); 
multiply any determined first awards for the first poker game with the bonus multiplier, if any; increase the credit amount in memory based on the multiplied first awards (abstract, paragraphs 8-11, 16, 29-32);
receive a signal on the gaming device to initiate a second poker game, the signal indicating a wager amount, where the credit amount is reduced by the wager amount; select a plurality of cards to present in the card positions of the second poker game to form a poker hand; display a result of the second poker game on the display; evaluate the poker hand of the second poker game to determine second awards associated with the second poker game (The “second poker game” is interpreted as a new or “second” game plays after the first game. Thus the second poker game is played the same way 

Webb discloses the claimed invention as discussed above but fails to teach multiply any determined second awards for the second poker game with the bonus multiplier, if any; and increase the credit amount in memory based on the multiplied second awards. In other words, Webb fails to teach the same bonus multiplier from the dice feature is applied to the first poker game and the second poker game.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASSON H YOO/           Primary Examiner, Art Unit 3715